UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7600



VIRGIL FRANKLIN RYDER,

                                            Plaintiff - Appellant,

          versus


EDWARD REILLY, Chairman, U. S. Parole Commission,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-735-3)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virgil Franklin Ryder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virgil Franklin Ryder appeals the district court's order dis-

missing without prejudice his third 28 U.S.C. § 2241 (1994) peti-

tion.* We have reviewed the record and the district court's opinion
and find no reversible error. Accordingly, we deny Ryder's motion

for leave to proceed in forma pauperis and dismiss the appeal on

the reasoning of the district court. Ryder v. Reilly, No. CA-97-

735-3 (E.D. Va., Oct. 3, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




     *
       We note that mandamus relief is not appropriate where, as
here, there are no extraordinary circumstances and there are other
means of seeking the requested relief. See In re Beard, 811 F.2d
818, 826 (4th Cir. 1987). Thus, the district court did not err in
construing Ryder's action as a habeas corpus petition rather than
a petition for writ of mandamus.

                                2